Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 1 of 26

r | paso Nace, Puig ww | of (i ™ | ; ;
ons Tomas FEN t .y ‘ an
| , { sa

 

   

 
 
     
   
 

 

 
 

$6,500",

US POSTAGE
FIRST-CLASS
N2S0009527635
20007

  

is POSTAGE
f onzannnette

   
 

    
  

   

  
   

 

 
    
  

  

 

 

    

 
     
   

      
 

 

 

 

Washington, DC 20007 , y
* a nm f | a
I arog ‘ F Ke ‘ “Te ON on et rs ' . ‘ ie
oe wm a 1 ' es oe
: f ‘yr t ' ‘ 7 Nr iad Ce
tare e in 2 : ¥ “4
ais a im : ae
a ‘ A ‘ ti i . .
Me . )
oe | . Hs
ee) :
ry ‘ , ‘ vu
(a ie
: ys
e
) | CT Corporation System
3 “| so15 1c Steet NW ;
a Sule 1000
iy + | Washington, DC 2005
& 1 ‘, .
a mr 7
‘ + pO . 1 ¥ ; F m
‘ t mae s
: tO ‘i | My
i . . ott t 4
i ule . &
co , ‘A
‘ a Lo.
1 a it \ 1 ss,
A fs aN
vo i
fy fh
a A
“ve
1 UR i
, ues K
| axa
! ' ; a ro
a ; i 4 . te '
a

 
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 2 of 26

.wPAULSON & NACE, PLLGQ ~~ ATTORNEYS AT LAW

1025 Thomas Jefferson St., NW, Suite 810, Washington, DC 20007 . Barry J. Nace (DC, MB, PA, WY)

Christopher T. Nace (DC, FL, GA, MD, WV}
Matthew A. Nace (DG, MD, WV)
Richard S. Paulson (1929 ~ 1986)

October 10, 2019

Via Certified Mail
7019 0700 0000 3629 7955
CT Corporation System
1015 15th Street NW
Suite 1000

Washington, DC 20005

Re: Gabbidon y, Staley Pearlman Enterprises
Dear Registered Agent

Please accept the enclosed documents on behalf of defendant Stanley Pearlman Enterprises:

1. Summons;
2, Civil Information Sheet,
3, Complaint;
4, Initial Order and Addendum;
5. Plaintiffs Request for Production of Documents to Defendant Stanley Peariman
' Enterprises;
6. Plaintiff's Interrogatories to Defendant Stanley Pearlman Enterprises.
Yours tnuly,
Breann Watt

PH 202.463.1999 | www.paulsonandnace.com | FAX 202.223.6824
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 3 of 26

Superiov Court of the District of Columbia
CIVIL DEVISTON
500 Indians Avenue, N.W,, Suite 5000
Washington, D.C, 20001 Telephone: (202) 879-1133

 

Curtis Gabbidon

Plaintiff

VB. Case Number

 

Stanley Pearlman Enterprises, et al.

Serve: C T Corporation Systern Defendant
1015 15th St NW, Suite 1000

Washington, BC 20005 SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty (20) days after service of this summons upon you, exclusive
of the day of service. If you are being sued as an officer or apency of the United States Government or the
District of Columbia Government; ‘you have sixty (60) days after service of this summons fo serve your

- Answer. A. copy of the Answer must be mailed to the attomey for the party plaintiff who is suing you. The
alforney’s name and address appear below. If plaintiff has no attorney, a capy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in. Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m, and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Angwer, judgment
by default may be entered against you for the relief demanded in the complaint.

Christopher T. Nace Clerk of the Court
Name of Plamtiff’s Attorney

1025 Thomas Jefferson St., NW, Ste 810 Ry
Address Deputy Clerk
Washington DG 20007

202-463-1999 Date

Telephone
PUG RT Bis (202) 879-4828 Veulllez appaler au (202) 870-4828 pour ime baduction Be co mdt bid dich, hay gyi (202) 879-4a28

AUS ASAI, (202) 70-4828 RB IAAL «= PNZICT Jette eT TT (202) 878-4028 BRary

 

 

 

IMPORTANT: IF YOU FAJL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TODO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
. COMPLAINT, IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, EAI TO ANSWER JOLTTIN THE REOLL THA.

If you wish to talk to a Iavyer and gee! that you cannot alford io pay a fee to a lawyer, promptly contact one of the offices of the

Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come fo Suite 5000 at 500
Indiana. Avenue, N.W,, for more information concenting places where you may ask for such help.

    

 
 

i ‘y

  
 

See reverse side for Spanish translation
Vea al dorso 1a traducchin al espaol

FORM SUMMONS - Jan. 2011 CASUM. dor
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 4 of 26

 

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
500 Indiana Avenue, N.W., Suite S000
Washington, D.C, 20001 Teléfono: (202) 879-1133

 

 

 

 

Demendanie
contra
Némero de Caso: ay
4
ey Ds
Demandado as av, s
a os . &
CITATORIO iy 2
Al susodicha Domandado: ef Se

: . a 2, Py

Por la presente s¢ le cita a compareser y se le require ontregar mma Contestacion a lasPémanda adjunta, sea en.
persona 0 por medio de an abogado, en el plazo de veinte (20) dias contadas degphes que u&teddiaya recibido este
citatorio, excluyendo el dia mismo de la entrega del oftatorio, Si usted ests siend6 deiyandada, ot oalidad de oficial o
agente del Gabiemo de los Estados Unidos de Norteamérica o del Gobiempedel Dis! to 2 de Columbia, tiene usted
sesenta (60) dias contados después que usted haya recibide este citatorio, para utrogar si Contestacién, Tiene gue
enviarle por correo una copia de su Contestacién al abogado de la parted smaidante. [El nombre y direecién del
sbogado aparecen al final de este documento, Si et demandado-no tiene abowad’s tiene’ que enviarle al demandante wa

copia de Ja Contestacién. por correo aJa direccidn que aparece en est Cione.

 

A usted también se Je require presentar Ja Contestacidn origftal 2 wl ribunal en la Ofteina 5000, sito en 500
indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de Innesia viernetio énire las 9:00 a.m, y las 12:00 del mediodia
los sdbados. Usted puede presentar la Contestacién énginal hy e.g} Inez ya sea antes que Usted le entresue al
demandante una copia de la Contestaciéu o en el plazo & cince (3) dias de haberle hecho Ia entrega al demandante, Si
usted incumple con presentar una Contestacidn, Podria'dictarsejun fallo en rebeldia contra usted para que se haya
efectivo el desagravio que se busca en la denianda, St

gs SECRETARIO DEL TRIBUNAL

 

Nonibre-del abogado del Demandanle

 

 

 

 

 

 

. Por;
Direccién, Subseeretario
i Fecha
Teléfono fr “ye
SOR BR WAT BR (202) arg 828 Veuillez sppeler au (202) 879-4826 pour une traduction Be cd mbt bal dich, lidy god (202) 879-4820
wag at 202) B7a826 B Usa 4 Ale SATICE hEPE" NTT ED: (202) 879-4828 YRarey
a ates: -

IMPORTAIFER: SI “USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO, OpSI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALBQIN REBEEDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA, SE ESTO OCURRE, PODRIAN RETENERLE SUS INGRESOS, 0
PODRIAN TOMAR SUS BIENES PERSONALES O RAICES Y VENDERLOS PARA PAGAR EL FALLO, SI USTED
PRETENDE OPONERSE A ESTA ACCION, VO DEJE DE CONTESTAR.LA DEMANDA DENTRO DEL PLAZO EXIGIDO,

  

$i desea converser con un abogado y Ie parece que no puede-afrontar el costo de uno, Hame proute a ana de nuestras oficinas del
Legal Aid Sociely (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda 0 venga a Ja Oficies S000
del 500 Indiana Avemte, N-W., para informarse de otros Iugares donde puede pedir ayuda al respecto.

Vea al dorso ef original en inglés
See reverse side for English original

CASUM. due
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 5 of 26

Filed
D.C. Superior Court

Superior Court of the District of Coluiihia.,°@

CIVIL DIVISION- CIVIL ACTIONS BRANCH

INFORMATION SHEET A | h / ah 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Curtis Gabbidon Case Number: . 2019 CA 005866 V
vs Bate: September 6, 2019
Stantey Pearman Enterprises, at 2 [} One of the defendants is being sued
in their official capacity.
Name: (Please Print) Relationship to Lawsuit
Christopher T. Nace, Esq. wo
Firm Name: GE} Attomey for Plaintiff
Paulson & Nace, PLLC CI Self (Pro Se)
Telephone No.: Six digit Unified Bar No.; ; ,
202-463-1999 977865 CI Other: —
TYPE OF CASE; [1 Non-Jury [I 6 Person Jury CJ 12 Person Jury
Demand: $.1,000,000 ; Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case Na,: Judge: Calendar:

 

 

 

 

NATURE GF SUIT: (Check One Box Only)

A. CONTRACTS COLLECTION CASES
"J 01 Breach of Contract [77 14 Under $25,000 PIE Grants Consent (116 Under $25,000 Consent Denied
(J 02 Breach of Warranty (CT 17 OVER $25,000 Pitt, Grants Consent(—] 18 OVER $25,000 Consent Denled
[7] 06 Negotiable Instrument ([} 27 Insurance/Subrogation [77126 Insuyance/Subrogation
[=] 07 Personal Property Over $25,060 Plef. Grants Consent Over $25,000 Consent Denied
(7) 13 Employment Discrimination [7] 07 fasurance/Subrogation [7134 Insurance/Subrogation
[-] 15 Special Education Fees Under $25,000 Plif, Grants Consent Under $25,000 Consent Denied

28 Motion te Confirm Arbitration
Award (Collection Cases Only)

 

B. PROPERTY TORTS
£1) 01 Automobile (] 03 Destruction of Private Property [7] 05 Trespass
[7] 62 Conversion [J 04 Property Damage

[7] 07 Shoptifting, D.C. Code § 27-102 (a)

 

 

C. PERSONAL TORTS

 

[=] 01 Abuse of Process (<1 10 Invasion of Privacy [7317 Personal injury- (Not Automobile,
([] 02 Afienation of Affection (1 11 Libel and Slander Not Malpractice)
03 Assault and Battery ["] 12 Malicious Interference [) rsWrongful Death (Not Malpractice)
04 Automobile- Personal Injury [J 13 Malicious Prosecution [1] 19 Wrongful Eviction
(1 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal [] 20 Friendly Suit
06 False Accusation [2715 Malpmetica Medivat (Including Wrongfut Death) _L_]21 Asbestos
07 False Arrest (J 16 Negligence- (Not Automobile, [7] 22 Toxie/Mass Torts
[1] 66 Fraud Not Malpractice) [[]23 Tobacco
(] 24 Lead Paint

 

SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/June 2015
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 6 of 26

Information Sheet, Continued

 

C. OTHERS
FJ O1 Accounting [2] 17 Merit Personnel Act (OA)
{[] 02 Att. Before Judgment _ D.C. Code Title 1, Chapter 6)
[7] 05 Ejectment (J 18 Product Liability
(J 09 Special WritWarrants
(DC Code § 11-941) {] 24 Application to Confirm, Modify,
(J 10 Traffic Adjudication Vacate Arbitration Award (DC Cade § 16-4401)
{J 11 Writ of Replevin C7) 29 Merit Personnel Act (OHR)
(J 12 Enforce Mechanics Lien {[] 31 Housing Code Regulations
[J 16 Declaratory Judgment [7] 32 Qui Tam

[-] 33 Whistleblower

 

I,
{“T 03 Change of Name (J 15 Libel of Information
(7 06 Foreign Judgment(Domestic [TZ] 19 Suter Administrative Order as
7] 08 Foreign Judgment/International Judgment [ D.C. Code §

(7) 13 Correction of Birth Certificate 2-1802.03 (h) or 32-151 9 (a)}
{7} 4 Correction of Mardage C7} 20 Master Meter (D.C. Code §
Certificate 42-3301, et seq.)

C2] 26 Petition for Civil Asset Forfeiture (Vehicle)
[7] 27 Petition for Civil Asset Porfeityre (Currency)
(—I 28 Petition for Civil Asset Forfeiture (Other)

[J 2) Petition for Subpoena
[Rule 28-1 (b)]
22 Release Mechanics Lien
C7} 23 Rule 27(a}(i)
(Perpetuate Testimony)
[7] 24 Petition for Structured Settlement
([) 25 Petition for Liquidation

 

 

D. REAL PROPERTY
("} 09 Real Property-Real Estate [108 Quiet Title

[7] 12 Specific Performance [125 Lieris: Tax / Water Consent Granted
[J 04 Condemnation (Eminent Domain) (430 Liens: Tax / Water Consent Denied
[(_] 18 Mortgage Foreclosure/Jndicial Sale [7131 Tax Lien Bid Off Certificate Consent Granted

(71 11 Petition for Civil Asset Forfeiture (RP)

 

‘sf Christopher T, Nace

Attorney's Signature

 

CV¥-496/ June 2015

September 6, 2019

 

Date

 
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 7 of 26

2 a

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
Civi Division

CURTIS GABBIDON
1948 Shiloh Valley Trail NW
Kennesaw, GA 30144

Plaintifé,

B

STANLEY PEARLMAN ENTERPRISES
d/b/a CONGRESSIONAL SEAFOOD
COMPANY

7775 Chesapeake Court

Jessup, MD 20795

Serve: C T Coxporation System
1015 15th St NW
Suite 1000
Washington, DC 20005

~and~

DAVID FYE

7406 Finey Branch Road
Takoma Park, MD 20912

Defendants.

 

Case No. 2019 CA 005866 V

COMPLAINT
COMES NOW, Plaintiff Curtis Gabbidon, by and through undersigned counsel], and files

this complaint, and for this cause of action states:

FURISDICTION

1. Jurisdiction of this court is invoked pursuant to D.C. Code §11-921, and by virtue of

the fact that all acts and omissions complained of occutred within the Disttict of Columbia.

2, Venue in this court is proper since the cause of action arose in the District of

Columbia.
we,

Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 8 of 26

Sty ote *

Fig a

PARTIES

3. At all times relevant hereto, Plaintiff Curtis Gabbidon was an adult resident of the
State of Georgia.

4, Upon information and belief, Defendant Stanley Pearlman Enterprises, doing
business as Congressional Seafood Company, is a Maryland corporation registered to do business in
the District of Columbia (hereinafter referred to as “Congressional Seafood Company”),

5. Upon information and belief, Defendant David Fye, is and at all times relevant
hereto was a resident of the State of Maryland, and was operating a truck owned by Congressional
Seafood Company in the District of Columbia on the date of the accident, February 28, 2018.

BACKGROUND

6. On or about February 28, 2018, Mr. Gabbidon was driving his Chevrolet Camaro
southbound in stop and go traffic on 1-295, near 740 Kenilworth Avenue NE, Washington, DC
20019.

7. Defendant Fye, driving a large GMC Sierra truck owned by Congressional Seafood
Company, was traveling behind Mr. Gabbidon and was not paying attention to the road ahead, and
failed to realize that traffic ahead of hit came to a stop.

8. Defendant Fye slammed into the rear of Me. Gabbidon’s smaller two-door car.

9. The force of the crash was strong and damaged the rear of Mr. Gabbidon’s ca,
including his impact bar and absorber, indicative of a high-speed collision.

10. ‘Mr. Gabbidon suffered serious injuries as a result of the force of the crash.
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 9 of 26

COUNT I
(Negligence)

if, Hach of the preceding paragraphs is incorporated by reference herein.

12. Defendant Congressional Seafood Company, through its agent and/or employee
Defendant Fye, had a duty of care to maintain the operation of his motor vehicle in a manner
reasonably safe to the public and to abide by the nules of the road.

13. Defendant Fye was negligent in his duties including, but not limited to the following:
Following too closely;

Failing to stop his vehicle in a reasonable manner;
Failing to avoid a collision;

Negligence per se or as a matter of Jaw; and
Being otherwise negligent/grossly negligent.

ap cop

14. As a direct and proximate result of the aforesaid negligence of Defendants
Congressional Seafood Company and its agent / employee Mr. Fye, Mr. Gabbidon sustained serious
and disabling datnage to his bady, including but not limited to, severe injuries to his neck and back;
he has in the past and will in the future incur medical, healthcare, and other expenses, including but
not limited to pain management and physical therapy.

15. Mr, Gabbidon has also suffered and continues to suffer significant emotional
distress, as he is unable to enjoy the previously healthy and active lifestyle he maintained prior to the
accident.

16. | Mr. Gabbidon’s life has been traumatically affected and continues to be affected each
| day as a result of this collision; the nature of his injuries will in all probability cause him to
experience further pain for the remainder of his natural life.

17. Defendant Congressional Seafood Company is responsible for the negligence of its

agent, Defendant Fye, under a theory of regbandbat superior:
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 10 of 26

WHEREFORE, Plaintiff Curtis Gabbidon demands judgment against Defendants in an
amount to be determined at tria) but believed to be in excess of one hundred thousand dollats
($100,000.00) in damages, plus costs of this suit, and such other and further relief as this Court

deems just and proper.

Dated: September 6, 2019
Respectfully submitted,

PAULSON & NACE, PLLC

/s/ Christopher T. Nace

 

Christopher T. Nace, Bar No. 977865
1025 Thornas Jefferson St, NW

Suite 810

Washington, DC 20007
202-463-1999 — Telephone

ane 6824 — Facsimile

 

C nse ‘ie Plaintif

Jury Demand
Plaintiff, by and through the undersigned counsel] and pursuant to Rule 38 of the District of

Columbia Rules of Civi} Procedure, hereby demands trial by jury of all issues in this matter.

/s/ Christopher T. Nace
Christopher T. Nace

 
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 11 of 26

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch ~
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.decourts, gov

 

CURTIS GABBIDON
Vs. C.A, No. 2019 CA 005866 V

STANLEY PEARLMAN ENTERPRISES et al
INITIAL ORDER AND ADDENDUM

 

Pursuant to D.C, Code § 11-906 und District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated. below, All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and. this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided i Super. Ct. Civ. R. 4(m),

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R, 55(a), .

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration, Counse! shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice. that parties and counsel will receive
concerning this Conference,

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not Jess than seven business days before the scheduling conférence
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement fo the General Order and the General Mediation Order, Copies of these orders
are available in the Courtroom and on.the Court’s website http://www.dccourts.gow/.

Chief Judge Robert E. Morin

Case Assigned to; Judge WILLIAM M JACKSON
Date: _September 9, 2019
Initial Conference: 9:30 am, Friday, December 13, 2019
Location: Courtroom 219

500 Indiana Avenue NW.

WASHINGTON, DC 20001
CAIO-60
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 12 of 26

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), “[alfter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator, Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medinalmediation, One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcesc.gov. Fro se Plaintiffs who
elect not to eFile may-file by hand in the Muiti-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court’s Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles, All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
‘D.C, Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2).for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, 2 representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance, (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C, Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Brarich. The forms to be used for early mediation reports are available at
www.decourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 13 of 26

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
Civil Division

CURTIS GABBIDON,
Plaintiff,

4,

STANLEY PEARLMAN ENTERPRISES, ef al,

Defendant.

 

 

Case No. 2019 CA 005866 V

Judge: William M. Jackson

Calendar No.: 8

Next Event: Initial Scheduling Conference,
December 13, 2019

PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO
DEFENDANT STANLEY PEARLMAN ENTERPRISES

Pursuant to Rule 34 of the Disttict of Columbia Rules of Civil Procedure, Plaintiff hereby
requests that Defendant produce and make available for inspection and copying the original and all
non-identical copies of the documents described below. The requested documents are to be made

available for inspection and copying at PAULSON & NACE, PLLC, 1025 THOMAS JEFFERSON STREET,

NW, SUITE 810, WASHINGTON, DC 20007 within thirty days of the date of service, unless otherwise

stated by the Superior Court Rules of Civil Procedure.

INSTRUCTIONS

A. These requests require supplemental or amended tesponses to the extent requited by the
District of Columbia Rules of Civil Procedure. These requests shall be deemed continuing
requests for supplemental responses, so as to require additional responses if you obtain
further information after the time responses are served and before the time of trial of this

action,

B. With respect to any document that you refuse to produce on the ground of attorney-client
privilege, on the ground of privilege for materials prepared in anticipation of litigation or for

trial, or on the ground of any other privilege, please state the following:

a. the full identity of the document, including the following:

the date of the document:
its title (if any);

WP Ne

its authors, addresses, recipients, or patties;
the nature of the document (eg, letter, memorandum, et);
the individual or source from whom or from which you obtained it; and
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 14 of 26

6. its present location and identity of its custodian;
b. whether your objection or refusal is directed to the entire document of part thereof;
c. if your objection or refusal goes to part of the document, specify the specific part(s)

of the document to which your objection or refusal is directed;
d. the specific factual basis which gives rise to the objection or refusal; and
& the specific legal ground on which the objection or refusal is based.

For the purposes of these requests, the term “document” is used herein in the broadest
sense permissible under the District of Columbia Rules of Civil Procedure, and includes the
original (or, if the information called for cannot be provided or referred to as the original,
then each and every non-identical copy thereof) of any and all writing, gtaphic matter, or
other medium upon which intelligence or information can be recorded or from which he
same can be retrieved, and in addition, financial records, corporate records, correspondence
(as herein before defined), reports, notes, interoffice and intra-office communications,
circulars, announcements, directories, declarations, filings, memoranda, agreements,
contracts, legal instruments, studies, work papers, records, instructions, specifications,
designs, design drawings, sketches, pictures, photographs, photocopies, charts, gtaphs,
design calculations, curves, descriptions, accounts, journals, ledgers, bills, invoices, check,
receipts and the like, motion pictures, recordings, published or unpublished Speeches or
axticles, publications, transcripts of telephone conversations, sound recordings and any other
fettievable data (whether encoded, taped, punched, or coded electrostatically,
electromagnetically, on computet or otherwise), in the possession, custody or control of
defendant or known to defendant(s) wherever located, however produced or reproduced,
including any fion-identical copy (whether different from the original because of any
alterations, notes, comments, initials, underscoring, indication of routing or other material
contained thereon or attached thereto, or otherwise) and whether a draft or a final version.

The meaning of “relating to” as used herein includes, but is not limited to, referring to,
reflecting, beating upon, pertaining to, being relevant to, and connected with the matter set
forth.

The term “person(s)” includes a natural person, firm, association, partnership, business,
trust, corporation or public entity.

The word “you” or “your” means defendant and/or all past or present officers, directors,
employees, agents, representatives, general partners, attorneys, or other persons acting or
pucporting to act for, on behalf of, or with defendant. “You” or “your” also means any
affiliate, parent, or subsidiary of defendant.

The word “Defendant” means defendant and/or all past or present officers, directors,
employees, agents, representatives, general partners, attorneys, or other persons acting ox
purporting to act for, on behalf of, or with defendant. “Defendant” also means any affiliate,
parent, or subsidiary of Defendant.
10.
11.
12.

13.

14,
15,
16.
17,

18.

Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 15 of 26

REQUESTS FOR DOCUMENTS

All records and documents obtained by you pursuant to any authorization, subpoena or
notice of deposition duces tecum issued in this matter.

Produce a copy of the curriculum vitae of afly expert witness you expect to call at the trial of
this action,

Produce a copy of all reports, letters, or summaries rendered to you of on yout behalf from
anyone whom you intend to have testify at trial,

All photographs, drawings, sketches, x-rays and other images of any kind taken of Plaintiff
before, during and after the incident that is the subject of the Complaint.

Copies of any and all correspondence sent to you by Plaintiff,
Copies of any and all correspondence sent to Plaintiff by you.

Copies of any and all correspondence between you and any physician, medical institution, or
Defendant regarding Plaintiff.

Copies of any and all other statements allegedly signed (if written) ot allegedly given (if oral)
by any other person known, believed, or alleged to be a witness to the occutrences alleged in

the Complaint or to have knowledge of other discoverable facts or information pertinent to
this litigation,

Any and all documents concerning in any way the relationship between yourself and your
insurance company,

Any and all police reports pertaining to the subject of the Complaint.
Any and all reconstructionist reports rendered pertaining to the subject of the Complaint,

All insurance policies that cover or may cover this defendant for liability in the vehicle
collision that is the subject matter of this action, including excess liability policies.

All insurance policies that cover or may cover this defendant for the payment of any benefit,
inchiding medical expense and wage loss, to Plaintiff.

All documents that evidence the priority of insurance payments in this case.
Any pictures, still or motion, taken of the vehicles involved in this collision.
Any pictures, still or motion, taken of the scene of this collision,

All other photographs, charts or other physical evidence in the possession of or known to
this defendant pertaining to the subject vehicle collision or the consequences of the collision,

Any and all'statements taken from any eyewitnesses to the collision.
19,

20,

al.

2a.
23,

24,

25.

26.

27,

Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 16 of 26

Any and all statements taken from any person (not an eyewitness) having any knowledge of
the events leading up to or concerning the collision or any damages or injuties claimed by
Plaindff.

Any and all statements taken from you or Plaintiff.

Any and all repair bills or estimates of repair conceming the damages caused to the Toyota
Prius by the collision which gives rise to this litigation.

Any transcripts of any court proceedings pertaining to the collision giving rise to this lawsuit,

All documents or records of any natute pertaining to any surveillance or observations of
Plaintifé.

All other tangible evidence in the possession of or known to this defendant pettaining to the

vehicle collision that is the subject matter of this action or the consequences of the collision.

All documents and things that support any affirmative defense listed in this defendant's
answer to Plaintiff's Complaint.

All documents and things that support or were referred to in any way in this defendant's
answer to Plaintiff's interrogatoties.

Any and all documents indicating any relationship between you and any other defendant
involved in this action.

Respectfully submitted,

 
    

PAULSON & NACE, PLLC

Christopher T. Nace, Bar No. 97786
1025 Thomas Jefferson St., NW
Suite 810

Washington, DC 20007
202-463-1999 — Telephone
202-223-6824 ~ Facsimile
ctnace@paulsonandnace.com
Counsel for Plaintiffs

? ahs

  

    
   

  

    
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 17 of 26

CERTIFICATE OF SERVICE

 

[hereby certify that on this 10" day of October, 2019, I caused a true and exact copy
of the foregoing Requests for Production of Documents to be served with the Complaint
upon:

C T Corporation System

1015 15th Street NW

Suite 1000

Washington, DC 20005

Registered Agent for Stanley Pearlaan Enterprises

    

     

   
 
 

Chtistopher T.N§
 

Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 18 of 26

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

Civil Division
CURTIS GABBIDON,
Plaintiff, Case Na. 2019 CA 005866 V
Judge: William M, Jackson
», Calendar Noa.: 8

Next Event: Initial Scheduling Conference,

STANLEY PEARLMAN ENTERPRISES, ef a4, | December 13, 2019

Defendant.

PLAINTIFF'S INTERROGATORIES TO DEFENDANT
STANLEY PEARLMAN ENTERPRISES

Plaintiff, by and through undersigned counsel and pursuant to Rule 33 of the Superior Court

Rules of Civil Procedure, submits these interrogatories to Defendant Stanley Pearlman Enterprises

d/b/a Congressional Seafood Company. Plaintiff requests that sworn answers to these

intertogatoties be served upon Plaintiff's undersigned counsel within thirty days of service, unless

otherwise stated by the Superior Court Rules of Civil Procedure.

INSTRUCTIONS AND DEFINITIONS

These interrogatories are continuing in nature, up to and during the course of the trial,
Information sought by these interrogatories that you obtain after you serve your answers
must be disclosed as the Superior Court Rules of Civil Procedure require.

If you cannot answer all or part of any interrogatory in full after exercising due diligence to
secure the full information to do so, so state and answer to the extent possible, specifying
your inability to answer the remaindet, stating whatever information or‘knowledge you have
concerning the unanswered portion, and detailing what you did in attempt to secure the
unknown information.

The tetm “person(s)” includes a natural person, firm, association, partnership, business,
trust, corporation, or public entity.

The word “you” or “your” means Defendants and/or all past or ptesent officers, directors,
employees, agents, reptesentatives, general partners, attorneys, or other persons acting or
purporting to act for, on behalf of, or with Defendants. “You” or “your” also means any
affiliate, parent, or subsidiary of Defendants.

The word “document(s)” means all written, printed, recorded or graphic matter,
photographic matter, sound reproductions, or other retrievable data (whether recorded,
L,

Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 19 of 26

a

taped, ot coded electrostatically, electromagnetically or otherwise), from whatever source
derived and however and by whomever, produced, reproduced, disseminated or made;
without limiting the generality of the foregoing, the word “document(s)” includes the
original and any non-identical copy and also every draft and proposed draft of all
correspondence, memoranda, notes of meetings, telegram, telexes, facsimiles, reports,
transcripts or notes of telephone conversations, diaries, notebooks, minutes, notes, tests,
reports, analyses, studies, testimony, speeches, worksheets, maps, charts, diagrams, computer
programs, information kept in computerized storage, computer printouts, and any other
writings or documentary material of any nature whatsoever, whether or not divulged to
persons other than you, together with any attachments thereto and enclosures therewith.

The term “identify” when used with respect to a natural person means to state the following:
(1) the full name of the petson, (2) his or her current business address and telephone
numbet, (3) his or her position, and (4) 2 description of his or her responsibilities and
knowledge of the substance of the question asked.

The term “identify” when used with respect to a petson other than a natural person means
to state the following: (1) its full name; (2) whether it is a firm, association, business,
corporation, partnership, trust, or other entity, (3) the address of its principal place of
business; and (4) the subdivision or part of the person most immediately involved with the
subject matter of the interrogatory in question.

The term “identify” when used with respect to a document means to state the following: (1)
the type of document (eg, letter, article, photograph, computer printout); (2) its date or
approximate date; (3) its author or authors; (4) its recipient or recipients, including those
persons who received copies of the document; (5) its general subject matter; and (6) its
ptesent location or custodian (or the last known location or custodian), or in lieu thereof,
attach a copy of the document.

The term “identify” when used with respect to a communication or a statement means to:
(1) state the mode of communication or statement (@g, by telephone, electronic mail, oral
conversation); (2) state its date or approximate date; (3) identify its author or speaker; (4)
identify its recipient or recipients; (5) describe its general subject matter; and (6) identify any
and all documents memorializing the communication or statement.

The term “identify” when used with respect to a meeting means to: (1) state the location of
the meeting; (2) state the date of the meeting; (3) identify who attended the meeting; (4)
describe the subject matter of the meeting; and (5) identify any and all documents
memorializing the discussions at the meeting.

When an interropatory requires you to “state” or to “state the basis” of a patticular claim,
contention, allegation, or defense, identify in your answer each and every verbal
communication, meeting, and document that you believe supports, refers to, or evidences
such a claim, contention, allegation, or defense, and identify every person having knowledge
thereof.

When an intertogatory requires you to “describe” a particular matter, give a detailed account,
narration, recitation, and report of the question asked.
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 20 of 26

M, Defendant Stanley Pearlman Enterprises d/b/a Congressional Seafood Company is
hereinafter refetred to as SPE.

INTERROGATORIES
Please answer the following interrogataries in accordaice with the aboue instructions and definitions:

1. State your full name, home and professional address, telephone number, date of birth,
marital status, social security number, employer, and employment position.

ANSWER:

2. Do you contend that anyone, whether or not a party to this action, performed any act or
failed to perform any act that caused or contributed to any of the injuries suffered by Plaintiff? If so,
please identify the acts, omissions, the name of the individuals involved, and state how such acts or
omissions caused or contributed to the injuries.

ANSWER;

3. Do you contend that Plaintiff, in any way assumed the risk of any of her acts that you
contend caused or contributed to the injury complained of? If so, please identify fully the basis -
thereof.

ANSWER:

4, Do you contend that any of the injuries or disabilities which Plaintiff claims were caused by
the incident were due to a pre-existing medical condition and/or that these injuries were not caused
by your actions or inactions, state all the facts upon which you rely. If you make no such contention,
so State.

ANSWER:

5. With regard to each affirmative defense which you may rely upon, state in detail the specific
facts which form the basis for each such defense; the name, address and telephone number of each
witness who has knowledge of facts you intend to rely upon in support of each such defense; and a
specific description of each exhibit which contains facts or may be relevant and tend to support and
prove each such defense, including the name and address of the current custodian of each such

exhibit,
ANSWER:
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 21 of 26

6. Identify by name and address each person other than expert witnesses that you intend to call
as witnesses on any question at the trial of this case.

ANSWER:
7. Identify by name and address any expert that you intend to call as a witness and list for each:

(a) the specialty of said expert;

(b) the subject matter about which said expert will testify;

(a the substance of the facts about which said expert will testify;

(d) the substance of the opinions that said expert will give;

(e) the basis for the opinions that said expert will give, including what information,
materials, medical records, documents, and discovery said expert reviewed ptior to
rendering his opinion;

(g) please attach a copy of any written report provided by each such expert to you or
your counsel; and

th) — attach a copy of a current curticulum vitae for each said witness.

ANSWER:
8. State whether you or your counsel has had any ex parle communication or any attempts at ar

parte communication with any of the treating physicians of Plaintiff. If so, identify the treating
physician and state the following;

(a)
(b)
(c)
(d)
()

()

Who had the conversation?

When did the conversation take place?
Who was present at the conversation?
The substance of the conversation,

Whether any opinions were expressed by the physician at the time of the
conversation.

If so, what those opinions were.
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 22 of 26

(g} Whether the witness will be called to express any opinions of any nature at the time

of trial.
ANSWER:
9, Is SPE the owner of the GMC Sierra truck involved in the motor vehicle accident which

gives rise to this litigation? If SPE is not the owner, please state who the owner of the vehicle in
question is,

ANSWER:

10. Did SPE allow employees or independent contractors to operate their own vehicles for SPE
business purposes?

ANSWER:

11, Please identify the driver of the vehicle referenced in Intetrogatory #9 and state whether
she/he is an employee of SPE, is an independent contractor with SPE, or is otherwise in a business
relationship with SPE,

ANSWER:

12. Do you contend that the driver of the vehicle identified in Interrogatory #11 was at all times
acting within the scope of her/his business relationship (as an employee, independent contractor, or
otherwise) with SPE on February 28, 2018, while driving the GMC Sierra truck that is subject to
allegations set forth in the Complaint?

ANSWER:

13. Please state with detail where the driver identified in Interrogatory #11 (hereinafter referred
to as “the Driver”) was coming from and where she/he was going to at the time of the accident.
Please also state the purpose of the trip.

ANSWER:

14. When and where did the Driver become licensed to drive an automobile?

ANSWER:
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 23 of 26

15. Since the Driver has become licensed to drive, has her/his license ever been revoked or
suspended? If so, when and under what circumstances?

ANSWER;

16. Please give a detailed report of the Driver's driving record. Included in this report, please
identify any and all accidents that she/he has been in while driving a motor vehicle; any and all
liability that she/he sustained as a result of said accident(s); any and all speeding tickets and moving
violations that she/he has been issued citations for; and any and all final dispositions brought against
him/her pertaining to any motor vehicle incident.

ANSWER:

17, Please give a detailed description of the Driver's actions pertaining to the incident in
question, Please include in this interrogatory, at a minimum, where she/he was driving to/from, the
reason for her/his drive, when she/he left for her/his destination, when she/he was expecting to
attive at her/his final destination, the route she/he was taking to get to her/his destination, what
automobile she/he was driving, how and where the accident occurred, what she/he did immediately
after the collision, any conversations she/he had with any individuals after the accident, where
she/he went after the accident, how she/he left the scene of the accident, when she/he first
contacted you and/or a representative of your corporation, when you first became awate of the
incident in question, and what steps you took to investigate the incident in question.

ANSWER:

18, Desctibe any statement, recorded interview, or document made by Plaintiff or any witness to
the occurrence that you or your attorneys know about or have in your possession or under your
control,

ANSWER:

19. Describe any photograph, motion picture, videotape or other diagram or desctiption of the
location of the happening of the occurrence, of the vehicles involved, or of the parties which is in
your possession, to which you have access or of which you have knowledge, List each such item
describing its subject matter, the date or dates upon which they were taken, by whom they were
taken and the identity of the person who now has custody or possession thereof.

ANSWER:
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 24 of 26

20, Identify by name, address, and telephone number any persons not heretofore mentioned
having knowledge of facts material to this case, including any passengers in your vehicle, and state
each such material fact.

ANSWER:

41, If you contend that any of the medical bills incurred by Plaintiff subsequent to the collision
and claimed herein as damages are not authentic, were not reasonably incurred, are not reasonable in
amount, were not medically necessary, or were/are not rendered necessary by a medical condition
proximately tesulting from the subject collision, please describe in complete detail the basis for this
contention, identify all persons having knowledge of any facts which support such contention, and
identify all documents which in any way support such contention.

ANSWER:

22. Identify all exhibits you intend to introduce at the trial of this matter, and attach a copy of
each exhibit to your answers.

ANSWER:

23. With regard to the accident referenced in Plaintiffs Complaint, identify each policy of
insurance which might afford liability coverage to you, including all automobile policies insuring the
vehicle owned, operated or controlled by you, all policies under which you are an additional insured
as a relative, member of a household or otherwise; and any excess, umbrella, or other policies. For
each policy listed, state the name and address of the named insured and of the insurance company,
the policy number, the policy period, and the limits of liability coverage for personal injuries and
property damage, and whether question or doubt exists as to your tights under the policy
(reservation of rights asserted, non-waiver agreement, etc.).

ANSWER:

24, Please identify any and all background checks and policies and procedures implemented at
the time you hired the Driver and any subsequent policies and/or procedures in place utilized to
ascertain the Drives’s ability to properly, legally, and effectively perform the duties required of him
including his ability to operate a motor vehicle. For any such background checks or subsequent
employment reviews identified, please provide any and all such documentation.

ANSWER:
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 25 of 26

25. Ifyou are or were aware of whether the Driver had ever been convicted of a felony or crime
involving moral turpitude, please state the nature of the offense, the date thereof, the disposition
thereof, the court or courts hearing the matter,

ANSWER:

26. Identify the owner and operator/driver of the vehicle involved in the collision. If you were
not the owner, please indicate whether you were operating/driving the vehicle with the owner's
permission and, if so, the date and place where such permission was given.

ANSWER:

27. What is the relationship between Stanley Pearlman Enterprises and Congressional Seafood
Company? Are both businesses licensed to operate in the District of Columbia?

ANSWER:

Respectfully submitted,
PA

ULSON & NACE, PLLC
hs EAAEAETLT EEE ff eeihaf
Christopher T. Nace, Bar No. 977865
1025 Thomas Jefferson St., NW

Suite 810

Washington, DC 20007

202-463-1999 — Telephone

202-223-6824 — Facsimile
ctnace@paulsonandnace.com

Counsel for Plaintiff

   
  

   
  
 

  

       
 
Case 1:19-cv-03219-GMH Document 1-2 Filed 10/25/19 Page 26 of 26

CERTIFICATE OF SERVICE

 

I hereby certify that on this 10" day of October, 2019, I caused a true and exact copy
of the foregoing Interrogatories to be served with the Complaint upon:

C T Corporation System
1015 15th Street NW
Suite 1000

Washington, DC 20005

Registered Agent for Stanley Pearlman Enterprises
a

Christopher T. Nace

 
